 REDWOOD CONSTRUCTION CO., INC.15Redwood ConstructionCo., Inc.andBrotherhood ofTeamsters,Warehousemen& Auto TruckDriversl ocal No.684, International Brotherhood of Team-;sters,Chauffeurs,Warehousemen&Helpers ofAmerica.Case 20-CA-5881July 9, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYOn February 26, 1971, Trial Examiner David E.Davis issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending, that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal of thoseallegations. Thereafter, Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief. The General Counsel filed limited exceptions tothe Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational, Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision,,, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner to the extent consistent herewith.The Trial Examiner found,inter alia,that Respon-dent engaged in an unlawful lockout on Mondaymorning, June 16,1969,1 when its employees were notable to work as a result of an employee meeting whichwas held at Respondent's plant with its "knowledge,acquiescence, and assistance."We disagree for thefollowing reasons:'Two employeemeetingswere held on Sunday, June15.The first, which took place in the morning at alocal restaurant, was attended by 30' employees3among whom employee Grover circulated ' a petitionaddressed to Respondent President Chris Nicolos,stating that the "undersigned employees ... wouldlike to continue our employee-employer relationshipwith you directly and not through organized laborrepresentatives." In the afternoon, the Union held ameeting at its hall where employee Mike Durantannounced to the 60-70 employees present that therewould be a meeting at the shop early the nextmorning.3According 'to-the credited` testimony ofemployee Bob Dement, the latter verified the an-nouncement on Sunday night by telephoning JimCyphers,4 who stated there would be a meeting at theshop at 4 a.m., and that "it was very important, and... [Dement ] should be there."According to the credited testimony of employeeRichard Kinney, Kinney arrived at Respondent'spremisesabout 5:30 Mondaymorning to assume hisdriving duties and was told by employee TommyNicolos, the son of Respondent's president, toabandon his truck 30 feet from the main gate.5The meeting' commenced in the shop about 9:30a.m. with about 100 employees present .6 A grievancecommittee,whichwas selectedby theemployees,sought out Lowe and Cyphers who testified that theywere parked outside the shop in a truck in order not tointerfere with the employees' meeting. According toemployee William Saltsman, the petition to PresidentNicolos was circulated while Glenn-Legg, a memberof thegrievance committee, told the employees that"everybody got to sign in order to get back to work." 7The Trial Examiner concluded that it was clear"from the ;consensus of the testimony that,no driverswere permitted to work untilmanagementgave -theword."Accordingly, he found that Respondentlocked out its employees by refusing to allow them towork during the morning of June 16.A careful examination of the record does not-revealsuch a consensus of testimony that managementmade attendance at the shop meeting, compulsory,Thus, only one employee, Dement, testified that hewas told by Cyphers that it was "very important" thatDement attend the meeting.. As indicated above, theshop meeting was requested and sponsored by twoemployees and was announced during the course of aunionmeeting,Although employee Kinney wasforbiddenby employee Tommy Nicolos to operate histruck, there is no evidence that the latter wasauthorized to do so by Respondent's president. Nor isthere any evidence to indicate that-employee Leggwas authorized by. management ;to , condition theiUnless otherwise indicated,all dates below are for 1969.aThe recordshowsthat there were about 149 employees-in the unit.sPermission to usethe shop for that purposewas grantedon Sundaymorning by Lloyd Lowe,Respondent's truck supervisor,at therequest oftwo employees,Bob Daileyand Lowe's son,Ronald.4Cyphersand Lowe were supervisors within the meaning ofthe Act.5Lowe and Cyphers,who were present, interposedno objection to this192 NLRB No. 4order.6 Two minor supervisors also attended.TThe TrialExaminer made no credibility finding as to Saltsman'stestimony.Although the Trial Examiner found that employee HerschelLawrence testified that no one was permitted to return to work until hesigned the petition,the record does-not support that interpretation ofLawrence's testimony,which is quoted in the Trial Examiner's Decision. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDtermination of the shop meeting and the resumptionof work on the signing of the antiunion petition.Accordingly, in the absence, of.substantial^evidencethat rmanagement compelled employee attendance- at,,the shop meeting, we disavow the Trial Examiner'sfinding and his Conclusion of Law 3 that Respondentengaged, in a, lockout in violation of Section 8(a)(3)and (1) of the Act. We ,shall ,therefore make theappropriate revisions in the Order and the notice.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,- the National RelationsBoard hereby orders that-Respondent, RedwoodConstruction Company, Inc., Arcata, California, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with a reduction inwages and'a reduction-in working hours in order todiscourage adherence to and activities in behalf ofBrotherhood of Teamsters,. Warehousemen and AutoTruck Drivers Local No. 684; International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America.(b)Promising and conferring certain benefits,including seniority and overtime, and increasing thesubsistence allowance of employees for the purpose ofdiscouraging employees from- union adherence, andactivity.(c) In any like or related manner interfering with,restraining; or coercing its, employees in the ^ exerciseof the rights guaranteed to them by Section 7 of theAct.2.r-Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at_itss offices in Eureka, Arcata, Dinsmore,Manila,, Big Lagoon, and Samoa, copies of theattached notice marked "Appendix.` 8 Copies of saidnotice, on forms provided by the Regional DirectorforRegion ; 20, after being` duly, signed by theCompany's representative, shall be posted by theCompany immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous ' places, including.all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Company to insure thatsaid notices are not altered, defaced, or covered byany other material.'. -(b)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges an unlawful lockout, andother violations of the Act which-were not, found bythe Trial Examiner.In the event that this Order is enforced-by'a`Judgnient of a UnitedStates'Courtof Appeals,the words-in the notice reading"POSTED BYORDER OF THENATIONAL LABOR.RELATIONS BOARD"shall bechanged to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED' STATES COURT- OF APPEALS^ENFORCINGAN-ORDEROF THE NATIONALLABOR RELATIONS BOARD." ,APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act protects employ-ees in their right to'form, join, or" assist labor unions,or to refrain from such activity.WE WILL NOT threaten employees - with' reduc-tion of wages or reduction of working hours inorder' `to discourage them from adherence to oractivities in behalf of Brotherhood ofTeamsters,Warehousemen & Auto Truck Drivers Local No.684, InternationalBrotherhood-' ofTeamsters,Chauffeurs, Warehousemen & Helpers of Americaor any other-labor organization.WE WILL NOT promise or grant benefits to ouremployees in order to deter them from joining orsupporting the above-named Union or any otherlabor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees'the exercise of their right to form, join, or assist alabor organization of their choice or `to refrainfrom such activity.`REDWOODCONSTRUCTION CO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain^posted for 60 consecutivedays from ,the day 'of posting and must not be altered,defaced, or covered by any other material.,Any questions concerning this notice or compliancewith its,provisionsmay be directed to the Board'sOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 415-556-3197.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS; Trial Examiner: This case was tried REDWOOD CONSTRUCTION CO., INC.17before me at Eureka, California, on April 21 and 22, 1970,pursuant to a complaint issued on March 2, 1970,1 by theGeneral Counsel of the National Labor Relations Board,herein called the - Board, based on a charge -filed onDecember 15, 1969, by Brotherhood of Teamsters,Warehousemen & Auto Truck Drivers Local No. 684,2herein called the Charging Party or Union,againstRedwoodConstructionCo.,Inc.,hereincalledRespondent.3 The, complaint, as amended at the -hearing,alleged that Respondent engaged in conduct violative ofSection 8(a)(1) and (3) of the Act. Respondent's answer,filedonMarch 9, 1970; and amended at the hearing,admitted certain allegations of the complaint but deniedthe commission of any unfair, labor practices. At thehearing, the parties were represented by counsel who wereafforded full opportunity to adduce evidence,cross-exam-ine witnesses,and argue upon the facts and law. Briefs filedby the General Counsel and counsel for Respondent havebeen carefully considered.The issues present in this case may be summarized asfollows:I.DidRespondent threaten employees with a reductionin their working hours in the event the employees chose theUnion as their collective-bargaining representative? ,2.Did Respondent grant or promise benefits toemployees in order to discourage union adherence andthereby unlawfully interfere with the rights of employeesguaranteed by Section 7 of the Act?3.DidRespondent threaten employees with lessdesirable work assignments if they chose the Union as theircollective-bargaining representative?4.Did Respondent unlawfully lockout or unlawfullycause a loss of work opportunities and wages to employeeson June 16, 1969?Upon the entire record4 herein and upon the demeanorof witnesses, I make the following: 5FINDINGS AND CONCLUSIONSAccordingly,I find, as it is admitted,that Respondent isengaged in commerce within the meaning of Section 2(6)and (7) of the Act and thanitwould effectuate the policiesof the Actto assert jurisdiction herein.It.THE LABOR ORGANIZATION INVOLVEDIt is pleaded, admitted, and, I find, that the Union is alabor organization within themeaning of.Section 2(5) of theAct.Ill.THE UNFAIR LABOR PRACTICESA.Preliminary Findings1.The supervisory status of Sam BrownOne of the questions requiring initial resolution concernsthe alleged supervisory status of,Sam Brown.7From theevidence, it is clear,that Brown, sometime in May 1969,8succeeded Marvin Stockel as the dispatcher of chip drivers.Stockel,Respondent admits,was a supervisor within themeaning ofthe Act.Respondent contends that Brown, asan injured employee,was physicallyunable to do normaltruckdriver's work and that to enable Brown to earn a livingit assignedhim to thedispatch of chip drivers but withoutany supervisory functions.It--istrue-,that there is noevidence that Brown had the right to hire, fire,discipline, or,effectivelyrecommend such action. However;the evidenceshows that there were 1,5 chip drivers to whom Brown, ;madeassignments and that Brown periodically visited areaswherechipdrivers were calling for loads and deliveries tocheckon theperformance of their duties. I- conclude thatBrown was a supervisor within the meaningof the Act inthat he did not function as a chip-driver but ratherperformed duties requiring independent and responsiblejudgment in the direction and assignment of chip drivers.The, absence of the right to, hire, fire, or discipline to theextent Stockel,the predecessor supervisor, possessed doesnot detract from Brown's supervisory status under the Act.,I.THE BUSINESS OF THE RESPONDENTThe complaint alleged, the answer admitted, and I findthat Respondent, a California corporation, with an officeand place of business in Arcata, California,6 is engaged inthe transportation of logs and related wood products; thatduring the past year it performed services valued in excessof $50,000 for Georgia-Pacific Corporation, an enterprisedirectly receiving goods' valued in excess of $50,000 anddirectly shipping goods valued in excess of $50,000 fromand to points outside the State of California.iThehearing on the complaint in the above-entitledmatter wasconsolidated with Case 20-RC-8860 involving objections to the electionfiled by Petitioner. Only July 15, 1970, after the consolidated hearingclosed,the Trial Examiner issued an Order which granted Petitioner'smotion to dismiss the objectionsfiled byPetitioner,severed the cases, andremanded the representation case to the Regional Director with arecommendation that the results of the election be certified. The Board, onSeptember 1, 1970, affirmed the Trial Examiner's Order. Accordingly, theissues remaining for decisionby the TrialExaminer concern onlyallegations of unfair labor practices embodied in the complaint as amendedat the hearing.2Affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.3Respondent was served on December 16, 1969.2.Respondent's responsibility for the activities ofKay Paradise and Janice WilliamsRespondent's office force consisted of Jack Sellars, officemanager and an admitted supervisor; Kay Paradise, payrolland insurance clerk;Janice Williams,general office'-clerk;and Kathy Bunt, office clerk.Williams, called as a witness by the General Counsel,testified that about a week prior to the' representationelection scheduled for July 21, sheandParadise decided as4VolumeIIof the transcript is supplemented' by a "SupplementalTranscript"of 27 pages enumerated as 261a to 261aa. The transcript isfurther corrected as follows: The name Nicolas, Nicholas,or Nicholos,appearing in the pleadings and transcript is-hereby corrected wherever itappears to read"Nicolos."5 Therecord is further corrected as follows:p., 16, L 14 change employerto employee; p. 38,1.7, change addition to petition and p. 64,1.20,changeJune 1 I toJuly 11.6, The evidence shows Respondent also operates out of Manila andother locations in California,Le., Samoa,Dinsmore,and Big Lagoon.'GeneralCounsel contended during the course of the hearing thatBrown was a supervisor within the meaning of the Act.8Hereafter all dates will refer to the year 1969 unless otherwise stated. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDa result-,of.a series of, conferences between themselvesduring breaks, 'lunch hour, and on the way home to contactthe wives of employees in the voting=unit in order to clarifyto the wives current company policies. Telephonecalls weremade from their homes commencing on Friday afternoon,July 18 9 By Monday morning, Paradise and Williams hadeach contacted about 20 wives.Williams also testified that when she made a contact sheidentified herself by saying, "This is 'Janice at RedwoodConstruction." She would then ask if there was anyquestionsconcerning insurancecoverageand theadvance 10 system-provided by the Company. She also toldthe wives that the Company had been working on a pensionplan for quite a while.On Monday, July 21, Williams arrived at work about 9a.m. and told Sellars what she and Paradise had done.Williams further testified that that was the first notice thatSellars had received of this telephone campaign; Sellarsonly` replied, "Ho;" she did not tell' any of the wives to telltheir husbands to vote against,the "Union although she,herself,, was opposed to the Union; she felt it, *as none ofher business; and she just wanted to make sure thehusbands voted so that it Would be a ' fair- election.Kay Paradise, calledas a witnessby Respondent,affirmed'Williams' testimony in-general particulars butwent into some detail concerning her conversation with'Orville Branscom,' one of 'Respondent's employees. Para-dise denied that she told-Bianscom that his name was on alistasbeing -for' the, Union saying 'that she- knew thatBranscom was "more for the Union; and not against it."Paradise testified that she was a friend of Dorothy Kinneypreceding 'the election; she asked Kinney if she'had' anyquestionsabout' the election;- Kinney replied "no" that shewas more against the Union; she talked about a`pensionplan withKinney and told Kinney that'a pension plan foremployees -had been discussed; and'-it consisted of equalcontributions' by the- Company and the employees whichwould be invested and paid to an employee when he left theCompany. Asked whether she said the pension plan wouldtake effect if the Union did not get in at Redwood, Paradisereplied, "No, I don't-I don't know why I would say that,because itwas a Company plan. It had nothing to do withthe Union."Betty J. Lindblom testified that her husband was atruckdriver for Respondent during 1969; she received aphone call about 3 p.m. on a Thursday or,Friday prior tothe scheduled election; the caller identified herself as Kayor Janice and, said- that she was one of the Respondent'soffice ' girls;and the office girls "had taken it uponthemselves to phone the wives of the drivers to see if theycould, have the wives 'convince their husbands to voteagainst the Union."Lindblomalso testified, that the caller told her- thatNicolos was going to start a pension plan and would' matchemployees'contributions;and in July the union contracts9Sellars told themon Friday that they could have the afternoon off asthey werecaught up with theirwork and there was turmoil in the officebecause votingbooths were being set up for the election.^10Williams explainedthe advance- system, as one which provided extracashto employeesin case of emergencyto be repaid by them ininstallments.would expire and if the employees went Union they mighthave to go on strike.Dorothy Kinney testified her husband was employed by_Respondent in 1969 and that she received a telephone'callfrom Paradise about' 6:30 p.m. the evening before theelection. Kinney was told that the girls from theoffice werecalling the wives to talk to them about the election.According to Kinney, Paradise then said that she wascalling to make sure the husbands voted in the election andParadise added, "We cannot tell you to vote for theCompany andagainst, the Union .... Naturally, youknow, that's how we would want it to be,,but wecannot tellyou that." Kinney further testifed that Paradise said, "If theUnion goes in, we cannot afford to pay overtime, "The General Counsel argues that Respondent's failure torepudiate the activities of Paradise and Williams, afterSellars learned of it on the morning of July 2 1,11 constitutedratification of such conduct sufficient to establish agencyunder Section 2(13) of the Act. Under such circumstances,the General Counsel contends, Respondent should be heldliable for all the statements made by Paradise and Williams.I disagree.WhileIam inclinedto credit Lindblom's andKinney's versions of their telephone conversation withParadise and Williams, I find that Paradise and Williamswere not Respondent's agents within the meaning ofSection 2(13) of the Act. Their conduct was not authorized,was not ratified, and Paradise and Williams did not holdthemselves out as spokeswomen for Respondent. Only, ahint of condonation can be drawn from Sellar's silencewhen he was told of Paradise's and Williams' activities. Inmy opinion, it is insufficient to warrant a conclusion, ofagency. In the absence of other probative evidence ofagency or - even, knowledge of the girls' ,-activities byRespondent'shierachy, I conclude that - the - GeneralCounsel has failed to establish the agency of Paradise andWilliams by a preponderance of°the evidence and thereforeRespondent has not committed any unfair labor practicesby virtue of the activities of Paradise and Williams.12B.Interference,Restraint, and Coercion1.Events prior to employee's meeting of June 16Ben Dement, employed by Respondent for approximate-ly 3 years as a truckdriver, testified that he was^active in`theorganizational campaign, of the Union prior to the electionof July 21 by securing 20 to 25 signatures of employees onapplications-for membership in the Union; he commencedhis union activity about June 9 and continued for 2 or 3weeks thereafter; he contacted fellow employees at jobsitesand after work; at that time the workday for Respondent'struckdriverswas 12 to 16 hours per day; on June 13Respondent posted a notice on the bulletin board that the11 It was stipulated that the electionwas conducted on July 21 from 4 to7 a.m. and 5:30 to 6:15 p.m. 'I112Electro-neticProductsCorporation,183NLRB No. 59; see alsoSmith's' Transfer Corp.,162 NLRB 143, 157, which may be distinguishedbecause theactivitieswere carriedon with theknowledge and acquiescenceof supervisors. REDWOOD CONSTRUCTION CO., INC.19work hours would be cut to 8 hours per day, 40 hours perweek; he saw the notice 13 about 6:30 p.m. on Friday, June13, and he asked dispatcher Jim Cyphers, an admittedsupervisor, if they would be working 8 hours per day orwork until they had completed 40 hours and Cyphersreplied that he had not figured that out as yet. Dementfurther testified that a meeting of employees was scheduledfor the morning of 'June 15 at Sambo's Restaurant inEureka, California, and a union meeting was scheduled forthe afternoon of June 15 at the labor temple in Eureka; atthe morningmeeting, employee14 Grover had a petition towhich all the driver's names weretyped to the effect that theemployees were satisfied with the -working conditions atRedwood Construction Inc.;Grover circulated thepetition-15 for signatures; the morning meeting lasted aboutone-half hour and was attended by approximately 30employees; the union meeting held in the afternoon wasattended by 60-70, employees; during this meeting, MikeDurant,an employee, made an announcement that therewouldbe a meetingat the shop at 4 a.m., Monday, June 16;on the night of June 15, about 10 p.m., Dement calledCyphers to verify themeeting;and Cyphers confirmed thatthere would be a meeting at 4 a.m. at the shop and said thatitwas very important to be there. Dement testified that,prior to the 8-hour notice on the bulletin board, he wouldhave under ordinary circumstances reported at 4 to 5 a.m.on Monday, June 16; on the morning of June 16 theemployees gathered in the shop, while Supervisors LloydLowe and, Cyphers were, in their offices which wereadjacent to the main shop in the same building; Lowe'soffice had a large plate-glass window which looked into theshop; Cyphers and Lowe were in Lowe's office talking; andthe shop supervisor, "Lardy" Gamble,16 was present in themain shop and participated in the meeting of employees,which ensued that morning.Herschel Lawrence, a truckdriver employed by Respon-dent since June 1968, testified that he was assigned toRespondent's Dinsmore location in May and worked fromthat location until August; Dinsmore is about 75 miles fromEureka; and he had a mobile home at Dinsmore and onweekends would come into Eureka where he maintained hishome. Lawrence came into Somoa on Saturday night, June14, with a load of logs. On Sunday morning about 10 a.m.,he drove together with his wife to Respondent's premises toinquire whether he could get his truck unloaded so that hecould return to work at Dinsmore, Monday morning. Hemet Lloyd Lowe near the gate and asked Lowe if he couldget his truck unloaded. Lowe replied that he did not knowbut advised Lawrence to go to Samoa and check with theGeorgia Pacific superintendent.17Lawrence went to the superintendent who told him thathe had about 30 or 40 trucks to unload and if he unloadedLawrence's truck he would have to unload all the others. Asa result, Lawrence did not have his truck unloaded onSunday.Lawrence further testified that, during his1sG. C._ Exh. 4.14The transcript erroneously refers to "employer" Grover.15G. C. Exh. 5.1s It was stipulated that his correct name was Donald Gamble, and thathe was shop foreman and a supervisor within the meaning of the Act.17Georgia-Pacific,the evidence shows, was Respondent'sprincipalcustomer.Respondent'struckdrivers customarily delivered logs to theconversation with Lowe, Lowe said that "If they wentunion that they may have to cut back on the hours to 8hours." On the morning of June 16, Lawrence arrived at5:30 or 6 a.m. and found that the gate at the mainentrance 18 was partiallyclosedand that the south gate wasentirely closed, that a truckwas facingthe gate andpartially blocked the entrance. Lawrence said he could notget into thelower gate becausehe had his pickup withmaterial whichhe wasto returnto Dinsmore, so he went tothe other gate. There he learnedthere was to be a meetingthat morning and the meeting started about 9:30 a.m. Thatwhen he first arrived, there were about 15 or 20 employeespresent but when the meeting started about 9:30, there wereabout 100.RichardKinney testified that he was employed byRespondent as, a truckdriversince 1964;on the morning ofJune 16 he arrived at Respondent'spremisesabout 5:30a.m.; and he got into his truck and started toward the maingate when Tommy Nicolos, son of Chris Nicolos, presidentand principal stockholder, jumped on the truck's runningboard and said, "Hey, there fellow, you might as well shuther off. You're not going anywhere." Kinney complied andleft the truck about 30 feet from the gate. Kinney expressedthe opinion that his truck was so placed that another truckcould not enterthe premisesbut thata pickup truck could.Kinney stated that, when he was driving toward the gate,Lloyd Lowe was standing near the shop to Kinney's rightwhile Nicolos was on his left; Lowe was 20 feet away; Lowesaw him abandon the truck but said nothing to him; andLowe customarily arrived at the shop about 7:30 a.m. and itwas unusual to see him there at 5:30 a.m.Lloyd Lowe, Respondent's truck supervisor, testified thaton June 16 he came through the north gate about 7 a.m.;one side of the gate was wide open and the other partiallyopen; and he talked with Cyphers for a few minutes tellingCyphers that the truckdrivers were havinga meeting andthat he didn't think they should be around while themeeting wasgoing on. Cyphers and Lowe thereupon leftand went to a nearby restaurant where they remained forabout 30 minutes. Upon returning in the pickup, theyentered through the south gate which, according to Lowe,was wide open. Lowe saw a truck parked about 40 feet fromthe gate.19 Cyphers parked the pickup nearer the southgate.2° Lowe and Cyphersremainedin the truck until, about10 a.m.when someonetold them that the employees'meeting was over.Lowe further testified that he learned on Sunday nightthat there would be a meeting on Monday, June 16; Lowe'sson, Ronald, and Bob Bailey, both employed by Respon-dent as truckdrivers, stopped him as he was leavingRespondent's premises after his conversation with Law-rence; and Bailey and Ronald Lowe asked him andreceived permission to use the shop for the meeting onMonday morning.21 I do not credit Cyphers' denial ofDement's testimony that Cyphers told him on Sunday nightpremisesofGeorgia-Pacific inSamoa, atown a few miles outside ofEureka.1s Identified as the north gate.19At point X on Resp. Exh. 3.20Point Y on Resp. Exh. 3.21Lowetestified that hismeeting with Baileyand Ronald Loweoccurred about 10 a.m. Accordingly, I find that Lowe knew about the(Continued) 20DECISIONS OF NATIONAL LABOR, RELATIONS BOARDabout the June .16 meeting and to be sure to, be there. Loweadmitted that he had given permission for the meeting onSunday morning and I infer that Lowe had communicatedthis information to Cyphers. From the consensus of thetestimony, it is clear that no drivers were permitted to workon themorning of June 16 untilmanagementgave theword. It is rather obvious that the large truck halted nearthe south gate was allowed to remain there in order todiscourageand to make it difficult if not impossible for aloaded truck to leave the premises. Cyphers and Lowe, twoof the' Respondent's top supervisors, saw that the truckpartially obstructed the normal exit route and did nothingabout it. Indeed Cyphers testified that the truck was in anunusual-position and he would have had it moved if June' 16was an "ordinary" day. I credit Kinney's testimony thatLowe saw Tommy Nicolos order Kinney to halt and toabandon ' the truckin its unusualposition. I conclude,therefore, that themeeting of ' June 16 was held withRespondent's knowledge, acquiescence, 'and 'assistance.Inasmuch as the charge was filed on December 15, I makeno unfair labor practice findings concerning any event thattranspired prior to June' 15.222.Events of June 16Kinney testified that although he arrived at 5:30 a.m. andstarted'his truck when he was stopped by Tommy Nicolos,as described above, it was not until, 12:30 or I p.m. when hemoved his truck and went to work. He further testified thathe signed -the petition,23 that was circulated by Grover 24and that he had, seen similar petitions circulated atRedwood Construction in the years 1965, 1966, and 1967.Kinney stated that no one wentback to work until after theemployees' grievance committee discussed, the senioritylisting and Cyphers had straightened out the board.William 'Saltsman,employed by Respondent , as atruckdriver for about 2 years, testified that he saw thenotice concerning the 8-hour day on June 13 and was oneof the drivers who asked Cyphers about it; that Cyphersreplied that he didn't know how it would work. One June16, about 5:30 a.m., Saltsman was called by Bailey and toldabout the meeting. Saltsman was scheduled to go out about1 I a.m. but asa resultof Bailey's call reported at 6 a.m.Saltsman stated that on June 16 "after about 3 hours ofdoing nothing," Glenn Legg, the number one25 truckdriver,said that "They wanted to get this straightened out ... andthere is this petition here, and everybody got to, sign inorderto get, back to work." The drivers nominated agrievancecommittee consisting of John Porter, Andy Bell,Ben Dement,Glenn Legg, Clayton Foster, and severalothers who met with management. The chief demand of theemployees concerned seniority; other demands dealt withpaid holidays and a retirement plan. The grievancecommittee, according to Saltsman, conducted a secretballot election on whether the employees wanted theUnion. The vote was against the Union.Lawrence testified that after the employees' grievancecommittee met with Lowe and Cyphers they reported thatemployees'meetingforMonday on Sundaymorning rather than Sundaynight.22However,evidence of events occurringpriorto June 15 may beconsidered for background purposes."Lloyd Lowe,Jim Cyphers,and Chris had agreed upon it,that everything was satisfactory so we signed our book andwent to work."Lawrence explained his 'reference to"signing the book"as follows:,Well,we signedour namesto the fact that if theboard was changed, and everything was up to standard,that was the main objectof signing.And we didn't wantthe Union. That's what thiswas for.Lawrence further testified that General Counsel's Exhibit 5was the "book" he was referring to.Dement testified that, after thegrievance committeemeeting with Lowe and Cyphers, the notice posted on June13 about an 8-hour day wastakendown as itwas agreedthat they would go back to the old system. Cyphersthereupon corrected the schedules on the dispatch board.Lloyd Lowe testified that about 10 a.m. while he. andCypherswere inthe pickup truck, as described above, oneof the employees told him that the employees'meeting wasover and "we had a grievancecommitteethat wanted tonegotiate with us." Thereupon, Lowe and Cyphers wentinto Nicholos' office and thegrievance committee came in.Lowe and Cyphers were told that the truckdrivers hadselected the committee to represent them and therewere,afew grievances to iron out. The main grievance- was thedispatch board and secondly the notice of 8 hours that wasposted on the bulletin,board.Lowe and Cyphers were informed that they would be"real happy with their jobs and everything if they got thedispatch board straightened out which'was promised, byJim."Concerning the 8-hour notice, Lowe told thecommittee that he "did not have authority to do it, but getalong and everything,-, I would take it on temporarily until Icould get in touch with Mr. Nicolos." Lowe thereafter tookthe 8-hour notice down. Lowe further testified that hereached Nicolos by telephonelater,in the day and told himwhat he had' done. About 4 or 5 p.m., he saw Nicolos in theoffice and Nicolos said it was all right; that "during theweekend, things looked a little betterin thisline of business.Cyphers recalled thatthemeeting,with the employees'grievance committee concerneddiscussionsabout thedispatch board, "the way the board was supposed to havebeen run," paid holidays, and show-up time, The meetingcommenced shortly after 10 a.m. and was concluded aboutnoon.When the meeting broke up, Cyphers went to thedispatch board, asked each driver "what haul he wanted."He proceeded to set-up the dispatch board in accordancewith seniority and made two, possibly three, changes fromthe previous assignments, the other 97 or 98 assignmentsremained as they had been.Chris Nicolos testified that he was president and chiefexecutive officer of Respondent; that he directed theposting of notice of June 13setting up8-hourshifts.He, saidhe decided to curtail overtime in order to continue theemployment of all his drivers rather than lay off some ofthem, He decided it'was necessary to do this after he had adiscussion with a Georgia-Pacific official who told him thatthey were cutting down, that mills all over the country were23G. C. Exh. 5,24Kinney, however, did notknow from whom he received the petitio n.25Number one in seniority.' REDWOOD CONSTRUCTION CO., INC.shutting down and there was -an oversupply of logs in thelocal area; ' that over that weekend, he talked again withthese ' officials and was informed that they had madearrangements "with the BrightwoodMill to do somecustom sawingfor them; and that would pick up the200,000' board feet 26 per day production that we wereplanning on curtailing." Nicolos testified that when Lowetalked with him on the telephone about the removal of the8-hour notice he said it was all right and would explain laterto him. Later that day, he told Lowe about his conversationwith the Georgia-Pacific officials. On cross-examination,Nicolos testified that prior to posting the 8-hour notice onJune 13 he` had discussed the matter for 2 or 3 weeks, thatthe market had been bad then and continued to be bad tothe present time; the amount of board feet Brightwoodsupplied would amount to 40 truckloads per day; and heemployed at that-time about 140 truckdriverswho averagedthree trips per day. Nicolos further testified that he mailedthe original or a copy of General Counsel's Exhibit 5 to theNational Labor, Relations Board, Regional Office, in June1969.There is substantial agreement between Respondent'sand General Counsel'switnessesconcerning the events ofJune 16. The evidence shows that a grievance committeewas selected by the employees; the grievance committeemet with Lowe,and Cyphers to iron out some differences;the employees signed the petition disclaiming a desire forunionization; there was a poll of employees which resultedin a majority voting against union representation; andmanagement agreed to revise seniority on the dispatchboard and to -restore the overtime previously curtailed bythe, June 13 memorandum. All, of these proceedings wereconducted in the presence and with the active participationof Gamble, one of Respondent's admitted supervisors, andSam Brown whom I have found above to be a supervisorwithin the meaning of the Act. During the entire morningof June 16, Lowe and Cyphers were also present and aboutRespondent's premises. It is established they knew that theemployees were having a meeting. Indeed according toLowe's and-Cyphers' own testimony, they went to breakfastand parked in the small `truck so as not to interfere with theemployee'smeeting'which was - not over until 10 a.m.Although there is, no direct evidence that they sponsored,directed, 'or ordered the various activities, the circum-stances clearlywarrant an inference that Lowe andCyphers, anticipating the meeting of employees and resultsof it, held -themselves in readiness to confer with therepresentatives of the employees. The quick accord reachedby the grievance committee with Lowe and Cyphers isindicative that return of seniority and restoration ofovertimewas understoodas a _ quid pro quofor therenunciation by the - employees of a desire for unionrepresentation. The signatures of Lowe,Cyphers,Brown,andGamble on the petition (G.C. Exh. 5) is a further indicationthat discontinuance of union support was a factor in thetransaction. Lawrence's credited testimony that no one waspermitted to return to work until they signed the "book" 27sheds further light on the events of June 16. I also hold asrecited above that Kinney was prevented from driving his26Nicolos initially testified to 200,000 logs. In cross-examination, hetestifiedto 200,000 board feet.21truck from Respondent's premisesby Tommy Nicolos withthe knowledgeand acquiescenceof Lowe and Cyphers. Icredit Richard A. Flannery's testimony that SupervisorSam Brown solicited his signature to General Counsel'sExhibit 5. It is my conclusion under all the-circumstancesthat the posting of the notice of June 13 which curtailedovertime effective June 16, the revision of the seh iority list,and the restoration of overtime on June 16 were each partand parcel of a plan by Respondent to deter and discourageunion adherence which was to be demonstrated byemployees' affixing their signature- to General' Counsel'sExhibit 5.ChrisNicolos' testimony that overtime' was restoredbecause of the information he received from° Georgia-Pacific officials over the weekend hardly justifiesRespon-dent's complete restoration of overtime. It is clear thatemployees` were workinga minimumof 10-12 hours perday and upon withdrawal of the June ' 13 notice continuedafter June 16 to work thesame overtimehours. Nicolos'testimony showed that there were about '140 truckdriversemployed at thattime.The addition of 40 truckloads perday by the Brightwood Mill at an average of onetruckdriver making three trips per day, as Nicolos' testified,would mean about 130 hours of additional work. On theother hand, the termination of all overtime for 140truckdrivers on June 16 would mean the-loss of 2 to 4 hoursper day for 140 men or the loss of 280 to 560 work hours perday.When considered in this posture, I,ampersuaded thatNicolos' decision to restore overtime was largely influencedby the result of the employees'meeting as` reported to himby Lowe rather than what he learned from Georgia-Pacificofficials.Moreover, I- am convinced that Lowe had priorauthorization from Nicolos to restore overtime if theemployees agreed -to forego unionization. It' is inconceiva-ble to me that Lowe could take it upon himself withoutprior authorization to obligate Respondent to continue 280to 560 hours of daily overtime unless he 'had a priorunderstanding with Nicolos. Under all-the circumstances, 3do not credit the Brightwood Mill story recited by Nicolos:Iregard it as an afterthought designed to justify therestoration of overtime.3.Events of July 10Dement testified that about July 9, Respondent placed anotice on the bulletin board reading as follows:Dear Fellows:We have worked for Redwood Construction Compa-ny (Chris Nicolos) for many years. We have found him'fair, generous and a man of his word-when he says hewill do something, he does it!He-isthe onlyone that can say how much to pay youand how many hours you can work!Now we ask you-wouldyou rather take orders fromhim or from the representatives of a man who is nowboarding and rooming in a'federal institution?I note that this notice28 wassigned by Lowe, Cyphers, andGamble, admitted supervisors, andSam Brown.Rightabove this notice was posted a picture of James Hoffa. On27Lawrence identified the "book" as G. C.Exh. 5.28C. P. Exh.1.` 22DECISIONSOF NATIONALLABOR RELATIONS BOARDJuly 10, Lowe, using Respondent's radio facilities tocommunicate, with Big Lagoon,29 told the truck boss 30 toloadDemerit's truck immediately for town and to tellDement to see Lowe at the office. When Dement appearedinLowe's. office, Lowe told Dement that the above-described notice had disappeared and that it was up toDement to return it as he was on the committee. He alsotold Dement that the sheriff had been called and somebodycould go to jail .for it. Continuing the discussion, Lowe toldDement that if,the drivers went Union they would, be"damaged" in, that they would no longer receive overtimeand that their rate of pay would be cut as Sal Burke, the'business representative of the Union, had contacted Loweand informed him that he would sign an agreement for $3per hour.31 Leaving Lowe's office, Dement discussed hisconversationwith Lowe with several truckdrivers whothought that he had been, discharged because of his ,unionactivities.Lowe testified that on July 10 he told Cyphersthat he wanted to see Dement in his office and that Cyphersused the radio to summon Dement; when Dement arrivedhe told him some notices were missing from the bulletinboard and he wanted Dement, to return them; Dementsaid he knew nothing about -them; and, he then toldDement, `Ben this is the same as stealing property" and "Icould call,the sheriff in on the deal." " Lowe denied, that hetold Dement that ,a union representative said he would signa contract for $3 per hour but admitted he told Dement thata union representative talked about an 8-hour day.The General Counsel alleges and contends that Lowe byhis conversation with Dement on July 10 violated Section8(a)(1)of the Act by threatening employees with areduction in working hours if the Union was selected astheir collective-bargaining representative and by threaten-ing them, with a reduction in wages. Under all thecircumstances, I credit Dement's testimony in preference tothat of Lowe., I ,therefore find that Lowe did make thestatement attributed to him by Dement and therebyRespondent engaged by each of these statements inconduct violative of Section 8(a)(1) of the Act 324.The subsistence increase at DinsmoreLawrence testified that he, like the other drivers assignedto Respondent's Dinsmore location, received 25 cents perhour above the customary hourly, rate because of thedistance from their homes and the requirement to maintainthemselvesaway from home during the week. TheDinsmore drivers had a meeting and decided to request aSubsistence allowance rather than the 25-cent-per-hourdifferential. The request was submitted to Marvin Stockel,their 'immediate supervisor at Dinsmore about June 18.33The evidence shows that the request was for a subsistenceallowance of $7 per day. About June 24, Stockel informedthe drivers that their request had been granted. It wasstipulated that the change to $7 per day subsistenceallowance was reflected in paychecks for the pay period29 Big Lagoon is 33 miles from Respondent's headquarters.30 Employed by Georgia-Pacific.31The rate of pay at that time was $3.55 per hour.32 I make no finding concerning the threat of economic harm alleged inpar, VI(f) of the General Counsel's complaint.Ibelieve the findings andremedial provisions herein with respect to the allegations of the specificcommencingJuly 1. The GeneralCounsel contends thisresulted in doubling the amount of the differential for thoseworking out of the Dinsmore location and was designed todiscourage union adherence and, activity.Inasmuch asRespondent was fully aware of the Union's organizationalcampaign,the promptincrease in subsistence'upon theemployees'request demonstrated to the employees thatunion representation was unnecessary.Having in mind thatthe election was held onJuly 21;I find' thatRespondent'sgrant of the increase,was at theveryleast motivated inpartby a desire to discourage union adherenceand activity.Accordingly,1, find that Respondentby the grant of thesubsistence allowance violated Section 8(aXl) of the Act.ConcludingFindingsThe General Counsel alleged that Stockel threatenedemployees' who, supported the Union withlessdesirableworking assignments.I find the evidence adduced in thisregard insufficient and that the General Counsel has failedto sustain his required burden of proof.34 Accordingly, thisallegation-35 is dismissed.For the reasons discussed above, I find' that by therestoration of overtime on June 16, and by the correction ofthe seniority list, Respondent conferred benefits upon itsemployees in order to dissuade them from unionadherenceand support. Accordingly, I find that each of these actsconstituted a violation of Section 8(a)(1) of'the-Act. ,"As detailed above, 'I find that Respondent -did notprovide work for its truckdrivers on June 16, 1969,' andthereby engaged in an unlawful lockout in that the refusalto permit its truckdriverr to commence their workday until12- or 1 p.m. was for the purpose of -discouraging' theiradherence to and activities in behalf of the Union.Accordingly, I find that Respondent `violated Section8(aX3) and (1) of the Act by locking out employees onJune 16.CONCLUSIONS OF LAW1.Respondent by threatening employees with reductioninwages and reduction in working hours in, order todiscourage adherence to and activities in behalf of theUnion has engaged in, unfair labor practices affectingcommerce within the meaning of Sections 8(axl) and 2(6)and (7) of the Act.r2.Respondent by promising and conferring, certainbenefits, involving seniority and overtime, and by increasingthe subsistence allowance of certain employees for thepurpose of discouraging and dissuading employees fromunion adherence and activity, has engaged in unfair laborpracticesaffectingcommerce within the, meaning ofSections 8(a)(1) and 2(6) and (7) of the Act.3.Respondent, on June 16, 1969, discriminated againstits employees by locking them out for several hours in orderto discourage and dissuade them from union adherence andactivity, thereby, engaging in unfair labor practices affectingthreats aresufficient.33 Stockel's supervisorystatus was concededby Respondent.34Lawrence was the onlywitness withrespect tothis allegation.Histestimony on thismatter,in my opinion, was vague and uncertain.35 Par. VI(C) of the complaint. REDWOOD CONSTRUCTION CO., INC.23commercewithin the,meaning of Sections 8(a)(3) and (1)and 2(6) and(7) of the Act.4.Allegations.of the complaint not found herein toconstitute violations of the Act are hereby dismissed.TnE REMEDYFor the various infractions of Section 8(a)(1), I shallrecommendrthe conventional remedy,of posting appropri-ate notices.For the violation of Section 8(a)(3) foundabove,I shall recommend that Respondent shall make itsemployees whole for any loss of wages that they may havesuffered on June 16, 1969,by virtue of their unlawfullockout with interest at the rate of 6 percent per annum.The type of unfair labor practices engaged by theRespondent indicate an opposition'by Respondent to basicprinciples of the Act. I deem it necessary,therefore, toorder Respondent to cease and desist from in any mannerinfringing upon the rights guaranteed its employees inSection 7 of the Act.[Recommended Order omitted from publication.]